ORDER

PER CURIAM:
William B. Groves pleaded guilty to committing the crime of sodomy in violation of § 566.060, RSMo 1994, and was sentenced as a prior offender to twenty-five years imprisonment. He appeals the denial of his Rule 24.035 motion, in which he alleged that counsel misled him as to the sentence he would receive.
The arguments of appellant have been carefully considered, and are found to be without merit. The judgment is affirmed. Rule 84.16(b). A memorandum of the reasons for the decision has been furnished to the parties.